EXHIBIT 10.6.1


INVESTMENT MANAGEMENT AGREEMENT




THIS SERVICES AGREEMENT (the “Agreement”) is entered into by and between
Employers Mutual Casualty Company, an Iowa corporation (hereinafter referred to
as “EMCC”), and


Hamilton Mutual Insurance Company, an Iowa corporation ("Hamilton Mutual"); and


EMC Risk Services, LLC, an Iowa limited liability company ("ERS"); and


Union Insurance Company of Providence, an Iowa corporation ("Union"); and


EMC Property & Casualty Company, an Iowa corporation ("EMC P&C"); and


EMC Insurance Group Inc., an Iowa corporation ("Group"); and


EMCASCO Insurance Company, an Iowa corporation ("EMCASCO"); and


Illinois EMCASCO Insurance Company, an Iowa corporation ("Illinois EMCASCO");
and


Dakota Fire Insurance Company, a North Dakota corporation ("Dakota"); and


EMC Reinsurance Company, an Iowa corporation ("EMC Re"); and


EMC Underwriters, LLC, an Iowa limited liability company ("Underwriters")


(collectively all of the companies listed, with the exception of EMCC, shall be
referred to as "the Companies").


WHEREAS, EMCC maintains an investment department and an accounting department
knowledgeable in the regulatory requirements governing insurance company
investments; and


WHEREAS, the Companies believe it to be in their best interests to enter into an
agreement with EMCC for the provision of investment management services; and


WHEREAS, EMCC and the Companies each desire that the investment management
services of EMCC be made available as needed;


NOW, THEREFORE, in consideration of the mutual promises stated in this Agreement
and intending to be legally bound, the parties agree as follows:






--------------------------------------------------------------------------------




1.    SERVICES PERFORMED BY EMCC


Upon request by the Companies and acceptance and approval by EMCC, EMCC shall
perform those mutually agreed upon investment management services reasonably
required to assist the Companies, which may include, but not be limited to:


-    Serving as a centralized point for handling invested assets such as bonds,
stocks, short-term investments and certain other invested assets


-    Identifying investments to provide for the funding of liabilities,
organizing the custody of those assets and transferring funds to meet
operational needs;


-    Establishing and overseeing the activities of external investment managers;


-    Establishing and collateralizing lines of credit;


-    Preparing data for regulatory and rating agencies;


-    Preparing reports for various internal committees of each of the Companies;
and


-    Overseeing securities lending activities.


2.    Compensation.    Each of the companies that comprise the Companies shall
reimburse EMCC for the cost of their investment management services which will
include actual expenses incurred by each company (paid by EMCC) plus an
allocation of other investment expenses incurred by EMCC, which is based on a
weighted-average of total invested assets and number of investment transactions
of each company. Payments for all said investment management expenses and/or
costs shall be due to EMCC no later than forty-five (45) days after the end of
each quarter.


3.    Effective Date. Subject to any necessary regulatory approval, the
effective date of this Agreement shall be December 31, 2007.


4.    Term.    The term of this Agreement shall be for a period of one (1) year,
and will automatically extend for additional one (1) year terms unless written
notice is given by one of the parties at least ninety (90) days prior to the
expiration of the then-current one-year term, in accordance with the
requirements set out below.


5.    Termination.    Any party may terminate its involvement in this Agreement
upon ninety (90) days prior written notice to the other party or parties.
Notwithstanding the foregoing, the parties may agree to a shorter termination
period by written agreement signed by the terminating parties. Any of the
individual companies that comprise the Companies may terminate its involvement
in this Agreement without causing this entire Agreement to terminate, and EMCC
may terminate its agreement with any of the individual companies that comprise
the Companies without terminating the entire Agreement.






--------------------------------------------------------------------------------






Any party may terminate this Agreement at any time upon delivery of written
notice to the other (i) if the other party applies for or consents to the
appointment of a receiver, trustee, or liquidator of all, or a substantial part
of, its assets, files a voluntary petition in bankruptcy, admits in writing its
inability to pay its debts as they become due, makes a general assignment for
the benefit of creditors, files a petition or an answer seeking reorganization
or arrangement with creditors or taking advantage of any insolvency law; or (ii)
if an order, judgment, or decree is entered by a court of competent jurisdiction
adjudicating the other party bankrupt or insolvent, approving a petition seeking
reorganization, or appointing a receiver, trustee or liquidator of all or a
substantial part of its assets.


In the event of termination by any party for any reason, EMCC shall (i) proceed
to transfer all of its responsibilities under this Agreement to the terminating
company or the Companies, or any management company designated by the
terminating company or the Companies, in an orderly fashion subject to a full
and complete accounting, and (ii), if so requested by the terminating company or
the Companies, make a good faith effort to find another company to provide the
services performed by EMCC for the benefit of the Companies pursuant to this
Agreement.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to the benefit of their respective successors and assigns.


Independent Contractors. Nothing in this Agreement shall affect the separate
identities of the Companies and EMCC. Except as specifically agreed herein, no
party to this Agreement intends to be the partner or agent of the other. No
party intends to limit any other party in any manner in the conduct of its
businesses, ventures, or activities not specifically provided for in this
Agreement.


Amendments.    This Agreement may be amended at any time by mutual agreement of
the parties, provided that any amendment shall be in writing signed by the
parties and shall be subject to regulatory approval before it becomes effective.


Indemnity.


The Companies shall indemnify and hold harmless EMCC and will reimburse EMCC for
any loss, liability, claim, damage, expense, including cost of investigation and
defense and reasonable attorney fees and expenses, sustained or incurred by EMCC
arising out of or relating to any breach by the Companies of its duties,
obligations, or representations under this Agreement.


EMCC shall indemnify and hold harmless the Companies and will reimburse the
Companies for any loss, liability, claim, damage, expense, including cost of
investigation and defense and reasonable attorney fees and expenses, sustained
or incurred by the Companies arising out of or relating to any breach by EMCC of
its duties, obligations, or representations under this Agreement.






--------------------------------------------------------------------------------




Counterparts.    This Agreement may be executed in several counterparts, each of
which will be deemed an original and all of which shall constitute but one and
the same instrument, but none of which will be deemed to be binding unless and
until all parties have signed this Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 2nd
day of January, 2008, to be effective as of December 31, 2007.






EMPLOYERS MUTUAL CASUALTY COMPANY    


By:
/s/ Bruce G. Kelley
 
Bruce G. Kelley
 
President and Chief Executive Officer



HAMILTON MUTUAL INSURANCE COMPANY


By:
/s/ Raymond W. Davis
 
Raymond W. Davis
 
Senior Vice President - Investments



EMC RISK SERVICES, LLC


By:
/s/ Jean S. Bloomburg
 
Jean S. Bloomburg
 
President and Chief Operating Officer



UNION INSURANCE COMPANY OF PROVIDENCE


By:
/s/ Raymond W. Davis
 
Raymond W. Davis
 
Senior Vice President and Treasurer



EMC PROPERTY & CASUALTY COMPANY


By:
Raymond W. Davis
 
Raymond W. Davis
 
Senior Vice President and Treasurer







--------------------------------------------------------------------------------




EMC INSURANCE GROUP INC.


By:
Raymond W. Davis
 
Raymond W. Davis
 
Senior Vice President and Treasurer





EMCASCO INSURANCE COMPANY


By:
Raymond W. Davis
 
Raymond W. Davis
 
Senior Vice President and Treasurer





ILLINOIS EMCASCO INSURANCE COMPANY


By:
Raymond W. Davis
 
Raymond W. Davis
 
Senior Vice President and Treasurer





DAKOTA FIRE INSURANCE COMPANY


By:
Raymond W. Davis
 
Raymond W. Davis
 
Senior Vice President - Investments





EMC REINSURANCE COMPANY


By:
/s/ Ronnie D. Hallenbeck
 
Ronnie D. Hallenbeck
 
President and Chief Operating Officer





EMC UNDERWRITERS, LLC


By:
/s/ Daniel C. Crew
 
Daniel C. Crew
 
President and Chief Operating Officer





